        Case 2:18-ap-01381-WB                    Doc 31 Filed 05/24/19 Entered 05/24/19 12:02:50                                       Desc
                                                 Main Document     Page 1 of 16

$WWRUQH\RU3DUW\1DPH$GGUHVV7HOHSKRQH )$;                          )25&285786(21/<
1RV6WDWH%DU1R (PDLO$GGUHVV
MARCUS G. TIGGS               sbn: 137467
mtiggs@lawbwl.com
BAYER WISHMAN & LEOTTA
1055 Wilshire Blvd., Ste 1900
Los Angeles, CA. 90017
T: 213-629-880 F: 213-629-8802




     Individual appearing without attorney
     Attorney for: Defendant

                                     81,7('67$7(6%$1.5837&<&2857
                       &(175$/',675,&7 2)&$/,)251,$  LOS     ANGELES DIVISION ',9,6,21
                                                         

,QUH
                                                                           &$6(12               2:17-bk-22804-WB
MARIO G. CARDONA,
                                                                           $'9(56$5<12 2:18-ap--WB

                                                                           &+$37(5               13
                                                           'HEWRU V 

DANIEL GARZA                                                                     81,/$7(5$/ '()(1'$176 67$786
                                                                                      5(3257>/%5 D  @

                                                                           '$7(                0/0/2019
                                                          3ODLQWLII V 
                                                                           7,0(                2:00 pm
                                 YV                                       &28575220           1375
MARIO G. CARDONA                                                           $''5(66              255 E. Temple Street
                                                                                                 Los Angeles, CA. 90012


                                                      'HIHQGDQW V 


7KHSDUWLHVVXEPLWWKHIROORZLQJ'HIHQGDQW V81,/$7(5$/67$7865(3257LQDFFRUGDQFHZLWK/%5 D  

$3/($',1*66(59,&(
     +DYHDOOSDUWLHVEHHQVHUYHG ZLWKWKHFRPSODLQWFRXQWHUFODLPFURVVFODLPHWF                                        <HV               1R
       &ODLPV'RFXPHQWV "
     +DYHDOOSDUWLHVILOHGDQGVHUYHGDQVZHUVWRWKH &ODLPV'RFXPHQWV"                                                     <HV          1R
     +DYHDOOPRWLRQVDGGUHVVHGWRWKH&ODLPV'RFXPHQWVEHHQUHVROYHG"                                                      <HV          1R
     +DYHFRXQVHOPHWDQGFRQIHUUHGLQFRPSOLDQFHZLWK/%5 "                                                          <HV          1R




         7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHLQ WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

December 2015                                                         3DJH                                         )67$7865(3257
         Case 2:18-ap-01381-WB                   Doc 31 Filed 05/24/19 Entered 05/24/19 12:02:50                                       Desc
                                                 Main Document     Page 2 of 16
     ,I\RXUDQVZHUWRDQ\RIWKHIRXUSUHFHGLQJTXHVWLRQVLVDQ\WKLQJRWKHU WKDQ DQXQTXDOLILHG³<(6´SOHDVH




% 5($',1(66)2575,$/

          :KHQZLOO\RXEHUHDG\IRUWULDOLQWKLVFDVH"
                                3ODLQWLII                                                            'HIHQGDQW
                                                                                                     6HSW 2019



     ,I\RXUDQVZHUWRWKHDERYHLVPRUHWKDQPRQWKVDIWHUWKHVXPPRQVLVVXHGLQWKLVFDVH JLYHUHDVRQVIRUIXUWKHU
       GHOD\
                                3ODLQWLII                                     'HIHQGDQW
                                                                                          CaseloadDQGVHHFRPPHQWVSJ3DUW*




     :KHQGR\RXH[SHFWWRFRPSOHWH\RXU GLVFRYHU\HIIRUWV"
                              3ODLQWLII                                                              'HIHQGDQW
                                                                                           Up to 90 days



     :KDWDGGLWLRQDOGLVFRYHU\GR\RXUHTXLUHWRSUHSDUHIRUWULDO"
                               3ODLQWLII                                                             'HIHQGDQW
                                                                                 Possible written discovery/3rd party subpeona(s)




& 75,$/7,0(

     :KDWLV\RXUHVWLPDWHRIWKHWLPHUHTXLUHGWRSUHVHQW\RXUVLGHRIWKHFDVH DWWULDO including rebuttal stage if
       applicable "
                               3ODLQWLII                                         'HIHQGDQW
                                                                                                     6 hours



     +RZPDQ\ZLWQHVVHVGR\RXLQWHQGWRFDOODWWULDO including opposing parties "
                            3ODLQWLII                                            'HIHQGDQW
                                                                                                     2-6




         7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHLQ WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

December 2015                                                         3DJH                                         )67$7865(3257
        Case 2:18-ap-01381-WB                    Doc 31 Filed 05/24/19 Entered 05/24/19 12:02:50                                       Desc
                                                 Main Document     Page 3 of 16
     +RZPDQ\H[KLELWVGR\RXDQWLFLSDWHXVLQJDWWULDO"
                             3ODLQWLII                                                               'HIHQGDQW
                                                                                                     10-15



' 35(75,$/&21)(5(1&(

    $SUHWULDOFRQIHUHQFHLVXVXDOO\FRQGXFWHGEHWZHHQDZHHNWRDPRQWKEHIRUHWULDODWZKLFKWLPHDSUHWULDORUGHUZLOO
    EHVLJQHGE\WKHFRXUW >6HH/%5 @ ,I\RXEHOLHYHWKDWDSUHWULDOFRQIHUHQFHLVQRWQHFHVVDU\RUDSSURSULDWHLQ
    WKLVFDVHSOHDVHVRQRWHEHORZVWDWLQJ\RXUUHDVRQV

                               3ODLQWLII                                                                  'HIHQGDQW
     3UHWULDOFRQIHUHQFH        LV     LVQRW UHTXHVWHG                     3UHWULDOFRQIHUHQFH         LV    LVQRW UHTXHVWHG
     5HDVRQV                                                                  5HDVRQV
                                                                                                       Narrow Issues


                             3ODLQWLII                                                                'HIHQGDQW
     3UHWULDOFRQIHUHQFHVKRXOGEHVHWDIWHU                                  3UHWULDOFRQIHUHQFHVKRXOGEHVHWDIWHU
      date                                                                     date    3HU&RXUW


( 6(77/(0(17

     :KDWLVWKHVWDWXVRIVHWWOHPHQWHIIRUWV"
        Brief settlement discussions have been made'HIHQGDQWPDGH6HWWOHPHQW
        RIIHU RYHUDPRQWKDJR1RUHMHFWLRQDFFHSWDQFH orFRXQWHUUHFHLYHGDVRI
        6WDWXV5HSRUW.
     +DVWKLVGLVSXWHEHHQIRUPDOO\PHGLDWHG"                        <HV            1R
       ,IVRZKHQ"



     'R\RXZDQWWKLVPDWWHUVHQWWRPHGLDWLRQDWWKLVWLPH"

                                 3ODLQWLII                                                                'HIHQGDQW

                                 <HV           1R                                                         <HV           1R




         7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHLQ WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

December 2015                                                         3DJH                                         )67$7865(3257
         Case 2:18-ap-01381-WB                    Doc 31 Filed 05/24/19 Entered 05/24/19 12:02:50                                       Desc
                                                  Main Document     Page 4 of 16
) ),1$/-8'*0(1725'(5

     $Q\SDUW\ZKRFRQWHVWVWKHEDQNUXSWF\FRXUW¶VDXWKRULW\WRHQWHUDILQDOMXGJPHQWDQGRURUGHULQWKLVDGYHUVDU\
     SURFHHGLQJPXVWUDLVHLWVREMHFWLRQEHORZ)DLOXUHWRVHOHFWHLWKHUER[EHORZPD\EHGHHPHGFRQVHQW

                             3ODLQWLII                                                                 'HIHQGDQW
          , GR FRQVHQW                                                              ,GR FRQVHQW
          , GR QRWFRQVHQW                                                         ,GR QRWFRQVHQW
      WRWKHEDQNUXSWF\FRXUW¶VHQWU\RIDILQDOMXGJPHQW                      WRWKHEDQNUXSWF\FRXUW¶VHQWU\RIDILQDOMXGJPHQW
      DQGRURUGHULQWKLVDGYHUVDU\SURFHHGLQJ                                DQGRURUGHULQWKLVDGYHUVDU\SURFHHGLQJ


*   $'',7,21$/&200(1765(&200(1'$7,2165(75,$/ Use additional page if necessary

     ,WPD\EHDSSURSULDWHWRGHOD\WULDORQWKLVPDWWHULQOLJKWRIGHYHORSPHQWVLQWKHGLVWULFWFRXUWFDVHLQVRIDUDV
     3ODLQWLII VDFWLRQDJDLVQWKH&LW\RI/RV$QJHOHVHQWLWOHG*DU]DY&LW\RI/RV$QJHOHVFY69:
     $)0 UH/LDELOLW\RIWKHFLW\XQGHUD0RQHOOUDWLILFDWLRQWKHRU\ 7KH'LVWULFW&RXUWJUDQWHG3ODLQWLIIV0RWLRQIRU
     5HFRQVLGHUDWLRQRIWKH&RXUWVSULRUVXPPDU\MXGJPHQWRUGHULQIDYRURIWKHFLW\ ILQGLQJWKH&LW\'HIHQGQDWV
     ZHUHQRWOLEOHXQGHU0RQHOO $MXU\WULDOZDVVFKHGXOHGIRU-XQH 6HHDWWDFKHG0LQXWH2UGHU WR
     GHFLGHWKHOLDELOLW\EXWKDVEHHQFRQWLQXHGWRRQRUDERXW-XO\



     As to mediation: Defendant is interested in mediation WRsee if matter can be settled. Previously Plaintiff
     had expresssed no interest however Defendnat is uncertain of Plaintiff's position at this time.




5HVSHFWIXOO\VXEPLWWHG

'DWH                                                                           'DWH 0//2019

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                        BAYER WISHMAN & LEOTTA
                                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
3ULQWHGQDPHRIODZILUP                                                         3ULQWHGQDPHRIODZILUP


BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                       /s/Marcus G. Tiggs
                                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
6LJQDWXUH                                                                        6LJQDWXUH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                        MARCUS G. TIGGS
                                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
3ULQWHGQDPH                                                                     3ULQWHGQDPH

$WWRUQH\IRUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                 Defendant
                                                                                 $WWRUQH\IRUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




          7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHLQ WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

December 2015                                                          3DJH                                         )67$7865(3257
        Case 2:18-ap-01381-WB                     Doc 31 Filed 05/24/19 Entered 05/24/19 12:02:50                                      Desc
                                                  Main Document     Page 5 of 16

                                       3522)2)6(59,&(2)'2&80(17
,DPRYHUWKHDJHRIDQGQRWDSDUW\WRWKLVEDQNUXSWF\FDVHRUDGYHUVDU\SURFHHGLQJ0\EXVLQHVVDGGUHVVLV
1055 Wilshire Blvd., Ste 1900
Los Angeles, CA. 90012
$WUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJGRFXPHQWHQWLWOHGDef. UNILATERAL67$7865(3257>/%5 D  @
ZLOOEHVHUYHGRUZDVVHUYHG D RQWKHMXGJHLQFKDPEHUVLQWKHIRUPDQGPDQQHUUHTXLUHGE\/%5 G DQG E 
LQWKHPDQQHUVWDWHGEHORZ

 72%(6(59('%<7+(&28579,$127,&(2)(/(&7521,&),/,1* 1()  3XUVXDQWWRFRQWUROOLQJ*HQHUDO
2UGHUVDQG/%5WKHIRUHJRLQJGRFXPHQWZLOOEHVHUYHGE\WKHFRXUWYLD1()DQGK\SHUOLQNWRWKHGRFXPHQW2Q date
  ,FKHFNHGWKH&0(&)GRFNHWIRUWKLVEDQNUXSWF\FDVHRUDGYHUVDU\SURFHHGLQJDQGGHWHUPLQHGWKDWWKH
IROORZLQJSHUVRQVDUHRQWKH(OHFWURQLF0DLO1RWLFH/LVWWRUHFHLYH1()WUDQVPLVVLRQDWWKHHPDLODGGUHVVHVVWDWHGEHORZ

Baruch C Cohen (Cr) bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
Marcus G. Tiggs mtiggs@lawbwl.com
Nancy K Curry (TR) TrusteeECFMail@gmail.com
U S Trustee (LA) ustpregion16.la.ecf@usdoj.gov


                                                                                           6HUYLFHLQIRUPDWLRQFRQWLQXHGRQDWWDFKHGSDJH

6(59('%<81,7('67$7(60$,/
2Q date 0//,VHUYHGWKHIROORZLQJSHUVRQVDQGRUHQWLWLHVDWWKHODVWNQRZQDGGUHVVHVLQWKLVEDQNUXSWF\
FDVHRUDGYHUVDU\SURFHHGLQJE\SODFLQJDWUXHDQGFRUUHFWFRS\WKHUHRILQDVHDOHGHQYHORSHLQWKH8QLWHG6WDWHVPDLO
ILUVWFODVVSRVWDJHSUHSDLGDQGDGGUHVVHGDVIROORZV/LVWLQJWKHMXGJHKHUHFRQVWLWXWHVDGHFODUDWLRQWKDWPDLOLQJWRWKH
MXGJHZLOOEHFRPSOHWHGQRODWHUWKDQKRXUVDIWHUWKHGRFXPHQWLVILOHG
Co-Counsel for Plaintiff                                    Co-Counsel for Plaintiff
Vincent James DeSimone, Esq.                                Kevin Navab, Esq.
V. James Desimone Law                                       13160 Mindinao Way, Ste 280
13160 Mindinao Way Suite 280                                Marina Del Rey, CA. 90292
Marina Del Rey, CA 90292                                    (via email also: navablaw@gmail.com)
(via email also: vjdesimone@gmail.com)
                                                                                           6HUYLFHLQIRUPDWLRQFRQWLQXHGRQDWWDFKHGSDJH

 6(59('%<3(5621$/'(/,9(5<29(51,*+70$,/)$&6,0,/(75$160,66,2125(0$,/ VWDWHPHWKRG
IRUHDFKSHUVRQRUHQWLW\VHUYHG  3XUVXDQWWR)5&LY3DQGRUFRQWUROOLQJ/%5RQ date   ,VHUYHGWKH
IROORZLQJSHUVRQVDQGRUHQWLWLHVE\SHUVRQDOGHOLYHU\RYHUQLJKWPDLOVHUYLFHRU IRUWKRVHZKRFRQVHQWHGLQZULWLQJWR
VXFKVHUYLFHPHWKRG E\IDFVLPLOHWUDQVPLVVLRQDQGRUHPDLODVIROORZV/LVWLQJWKHMXGJHKHUHFRQVWLWXWHVDGHFODUDWLRQ
WKDWSHUVRQDOGHOLYHU\RQRURYHUQLJKWPDLOWRWKHMXGJHZLOOEHFRPSOHWHG QRODWHUWKDQKRXUVDIWHUWKHGRFXPHQWLV
ILOHG
Courts Copy (Box Outside Chambers)
Hon. Julia Brand
United States Bankruptcy Court
255 E. Temple Street
Los Angeles, CA. 90012


                                                                                           6HUYLFHLQIRUPDWLRQFRQWLQXHGRQDWWDFKHGSDJH

,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVWKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW


 0/2019        MARCUS     G. TIGGS
                                                             /s/Marcus    G. Tiggs
                                                                                           
 Date                      Printed Name                                                      Signature
         7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHLQ WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

December 2015                                                         3DJH                                            )67$7865(3257
}~Case ÿ2:18-ap-01381-WB
              ÿ          ÿMain
                                           ÿ31
                                         Doc  Document
                                                 Filed  ÿÿÿPage
                                                                 ÿEntered
                                                     ÿ05/24/19      ÿÿÿ05/24/19
                                                                                    ~¡ÿÿ¢ÿ12:02:50
                                                                                             ÿÿÿ~¡ÿ£Desc
                                                                                                         ÿ¤
    ÿ                                                                   6  of 16
                                   123456ÿ748457ÿ6374934ÿ 194ÿ
                                   52498 ÿ6374934ÿ ÿ8 3 9238ÿ
    ÿ            ÿ                         ÿÿÿÿ ÿ ÿ
      ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                                61ÿ 82345ÿ$"6ÿ")$-ÿ
    ÿ            ÿ
    4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                            ÿ
   ÿÿ
    ÿ                            ÿ
    Nÿ3L1#ÿ4PÿQ L3R5ÿ745NQ52ÿ.!ÿ/37 26              ÿÿ1!ÿ7!ÿ6374934ÿS16T5ÿ
     ÿ                NU5ÿ0!ÿ3UVÿ                        ÿÿÿ                         2W8ÿ
    ÿ                 62U1Xÿ53Yÿ                         ÿÿÿ                 U31ÿ92313ÿWÿ9'3Z3ÿ
    ÿ 8113LXÿN3L1ÿM3ÿN54L14MM#ÿ                      ÿÿÿ 8113LXÿN3L1ÿM3ÿ6MLZL1#ÿ
     ÿ                       2W
                              ÿ8ÿ                            ÿ                        2W8ÿ
     [\]^__`abcdeÿÿ 32ÿQ80f597ÿ9659ÿ95T89632TÿN 83243 g7ÿf935 ÿ2ÿ
                              hijkHHÿ38f334lÿm"%+nÿ
   ÿ
   oÿ bp\]`q^pa]bÿ
   ÿ
   ÿ 4PÿM'1ÿMÿ1P4ÿ'ÿP(ÿRLÿZ4'UZÿ4Lÿ1Pÿ U31gÿ23(4Uÿ3Z3ÿLZÿLZÿL1ÿRÿ3'41Zÿ
   4LÿZ145ÿP3!ÿN343ÿ1ÿ1PÿrU3Xgÿ(3Z4'1ÿ1P1ÿ6MLZL1ÿ034ÿ3ZLÿUZÿs'4(ÿM3'ÿO4L1ÿ
   N54L14MMÿ6L45ÿT3V6ÿ1Pÿ U31ÿO3L1ZÿUtt3XÿrUZOtL1ÿM3ÿ41Xÿ6MLZL1ÿLÿLÿMÿN54L14MMgÿ
   hF9;<<ÿ1P346ÿP5Z4LOÿ1P1ÿN54L14MMÿM45Zÿ1ÿ34ÿÿ134R5ÿ4UÿMÿM'1ÿu41Pÿ32'1ÿ1ÿ41Xÿ
   6MLZL1gÿ314M4'14LÿMÿ3ZLgÿ1u414LOÿN54L14MMgÿu341ÿRZÿLÿLÿ8N6ÿ5113ÿsL314LOÿ
     3ZL!ÿ6Y1!ÿ$+)ÿ1ÿ$$&$*!ÿQ u(36ÿ1Pÿ U31ÿZL4ZÿUtt3XÿrUZOtL1ÿM3ÿ41Xÿ6MLZL1ÿLÿ
   L1P3ÿ314M4'14Lÿ1P3Xÿ3O3Z4LOÿ3ZLgÿUÿMÿÿu341ÿ5'Y!ÿvwBÿ1ÿ$*&$x!ÿ8M13ÿ1Pÿ13456ÿ1Pÿ U31ÿ
   rUZOZÿÿt113ÿMÿ5uÿ1P1ÿN54L14MMgÿ'LZÿ314M4'14Lÿ1P3Xÿ3O3Z4LOÿÿu341ÿ5'Yÿuÿ4LZyU1ÿ
   R'Uÿÿ3LR5ÿrU3Xÿu U5ZÿL1ÿP(ÿÿ5O55XÿUMM4'4L1ÿ(4ZL143XÿR4ÿ1ÿM4LZÿ1P1ÿ3ZLÿ'1Zÿ
   2U3UL1ÿ1ÿLÿMM4'45ÿ254'X!ÿ6Y1!ÿ$-,ÿ1ÿ$+!ÿ4PU6ÿ1Pÿ U31ÿ3r'1ZÿR1PÿMÿN54L14MMgÿhF9;<<ÿ
   314M4'14Lÿ1P34ÿÿÿt113ÿMÿ5u!ÿ
   ÿ
            85ÿM13ÿ1Pÿ13456ÿN54L14MMÿR14LZÿ4LM3t14Lÿ1P1ÿ3ZLÿuÿ23t 1ZÿM3tÿMM4'3ÿ1ÿ
   73OL1!ÿ6Y1!ÿ""%ÿ1ÿ"!ÿfZÿLÿ1P4ÿLuÿ(4ZL'6ÿLZÿ2U3UL1ÿ1ÿ '5ÿ9U5ÿ,&$z6ÿN54L14MMÿt (Zÿ
   M3ÿ3'L4Z314LÿMÿ1Pÿ U31gÿ2343ÿUtt3XÿrUZOtL1ÿ3Z3ÿÿ41ÿ2314LZÿ1ÿ41Xÿ6MLZL1gÿ
   hF9;<<ÿ54R4541XÿLÿ0Xÿ"+6ÿ")$z!ÿvwBÿ1ÿ44!ÿ4Pÿ354Mÿ1P1ÿN54L14MMÿ3yU1Zÿ4LÿP4ÿt 14LÿM3ÿ
   3'L4Z314Lÿuÿ{5(ÿ1ÿYÿZ4'(3Xÿ2314L4LOÿ1ÿ3ZLgÿ23t 14L!|ÿvwBÿ1ÿ$)!ÿ
   ÿ
   ÿ
   ÿ
   ÿ                                                                                     ÿ            ÿÿ
                                                                   ÿ                     ÿ     ÿ      #ÿ ÿ
                                                                   3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                         N0 ÿ
 ÿÿÿ                                            ÿÿÿÿ                                NOÿ$ÿMÿ$$ÿ
{|}~Case ÿ2:18-ap-01381-WB
               ÿ        ÿMain
                                         ÿ31Document
                                       Doc      ~Filed
                                                    ÿ05/24/19
                                                         ÿÿÿPage
                                                                ~ÿ7Entered
                                                                       of16ÿÿÿ|~ÿÿÿ12:02:50
                                                                                    05/24/19 ÿÿÿ|~ÿ¡Desc
                                                                                                         ÿ¢
     ÿ
                                   123456ÿ748457ÿ6374934ÿ 194ÿ
                                   52498 ÿ6374934ÿ ÿ8 3 9238ÿ
    ÿ             ÿ                      ÿÿÿÿ ÿ ÿ
       ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                                61ÿ 82345ÿ$"6ÿ")$-ÿ
    ÿ             ÿ
    4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                          ÿ
   ÿ
 ÿ 4Pÿ Q31ÿP5RÿÿP34LOÿLÿSQ5Tÿ"*6ÿ")$U6ÿM13ÿVP4'Pÿ1Pÿ Q31ÿ3R3Rÿ41Tÿ6MLRL1ÿ1ÿ
   'LM43WÿVPLÿ3RLÿPRÿXLÿ23W 1R!ÿ6Y1!ÿ"*Z!ÿ41Tÿ6MLRL1ÿQXW411RÿÿR'5314LÿMÿ
   73OL1ÿSPLÿ.[Q\6ÿVP4'Pÿ11Rÿ1P1ÿ3RLÿVÿ2Q1ÿLÿÿ'314M4Rÿ]23W 14L5ÿ541^ÿLÿ
   2 (WX3ÿ$%6ÿ")$%_VP4'PÿVÿ(3ÿ(LÿW L1PÿXM3ÿ1PÿSQLÿ"%6ÿ")$,ÿ(3R4'1ÿ4Lÿ1P4ÿ'!ÿ6Y1!ÿ
   "*+ÿ̀ÿ*!ÿ4PÿR'5314Lÿ5ÿ11Rÿ1P1ÿ1Pÿ]MM'14(ÿR1^ÿMÿ3RLaÿ23W 14LÿVÿ8QOQ1ÿ%6ÿ
   ")$,_5ÿ1PLÿ1V ÿW L1PÿM13ÿ1PÿbQ3Tÿ(3R4'1!ÿcdBÿ4Pÿ Q31ÿMQLRÿ1PÿR'5314Lÿ4LR[Q1ÿLRÿ
     3R3Rÿ73OL1ÿ.[Q\ÿ1ÿ23L55Tÿ223!ÿ6Y1!ÿ"*U!ÿ73OL1ÿ.[Q\ÿ223Rÿ1ÿÿP34LOÿLÿ
   721WX3ÿ")6ÿ")$U!ÿ6Y1!ÿ"ZZ!ÿ4Pÿ Q31ÿ'L'5QRRÿ1P1ÿN54L14MMÿPRÿWRÿÿQMM4'4L1ÿPV4LOÿLRÿ
   O3L1RÿN54L14MMaÿW 14LÿM3ÿ3'L4R314L6ÿ32L4LOÿR4'(3TÿM3ÿÿ234RÿMÿ4e1TÿRT!ÿcdBÿ
   ÿ
   ÿ N54L14MMÿ4L41455TÿR2Rÿ1P3ÿ4LR4(4RQ5ÿ4L(5(Rÿ4Lÿ23LL5ÿR'44L6ÿ4L'5QR4LOÿ73OL1ÿ
   .[Q\!ÿ6Y1!ÿ"ZUÿ1ÿ*&Z!ÿf V(36ÿR4'(3TÿR42Q1ÿ3ÿLRÿN54L14MMÿM45RÿÿW 14Lÿ1ÿ'W25ÿ
   MQ31P3ÿR2414LÿLRÿ32LÿXTÿ41Tÿ6MLRL1!ÿg;;ÿ:d!ÿ4Pÿ Q31ÿP5RÿÿP34LOÿLÿ6'WX3ÿ$)6ÿ
   ")$U6ÿ1ÿVP4'Pÿ41ÿ23W411RÿN54L14MMÿ1ÿ1Yÿ1PÿR2414LÿMÿM3W3ÿP4Mÿh'YÿLRÿM3W3ÿ841L1ÿ
      P4Mÿ.455O!ÿ6Y1!ÿ"+-!ÿ4Pÿ Q31ÿP5Rÿÿ11Qÿ'LM3L'ÿLÿSLQ3Tÿ$Z6ÿ")$-6ÿ1ÿVP4'Pÿ41ÿ3R3Rÿ
   MQ31P3ÿX34M4LOÿLÿ1Pÿ4QÿMÿ41Tÿ6MLRL1aÿiF9;<<ÿ54X4541TÿO4(Lÿ1PÿLVÿ(4RL'ÿQL'(3RÿXTÿ
   N54L14MM!ÿ6Y1!ÿ"%"!ÿ
   ÿ
   ÿ LÿSLQ3Tÿ"U6ÿ")$-6ÿN54L14MMÿM45RÿÿX34Mÿ3O3R4LOÿ41Tÿ6MLRL1aÿiF9;<<ÿ54X4541T!ÿ6Y1!ÿ"%+!ÿ
   8ÿÿ1'PL4'5ÿW1136ÿLÿW 14Lÿ4ÿ'Q33L15Tÿ2LR4LOÿXM3ÿ1Pÿ Q31!ÿf V(36ÿ1Pÿ Q31ÿ'L13Qÿ
   N54L14MMaÿiF9;<<ÿX34MÿÿÿLVÿW 14LÿM3ÿ3'L4R314L6ÿ2Q3QL1ÿ1ÿ!9!ÿ,&$U6ÿMÿ1Pÿ Q31aÿ2343ÿ
   QWW3TÿbQROWL1ÿLRÿbQROWL1ÿÿÿW113ÿMÿ5Vÿ3R3ÿÿ1PTÿ2314LRÿ1ÿ41Tÿ6MLRL1aÿiF9;<<ÿ
   54X4541TÿLÿÿ314M4'14Lÿ1P3T!ÿ
 ÿ
 jÿ klmnÿompqmrqÿ
   ÿ
   ÿ 8ÿR4'QRÿ4Lÿ1P4ÿ Q31aÿSQLÿ")6ÿ")$,ÿ3R36ÿÿ254L14MMÿWTÿ1X54PÿWQL4'425ÿ54X4541Tÿ
   QLR3ÿZ"ÿ1!7!!ÿsÿ$-U*ÿ4Mÿ]LÿMM4'45ÿV41PÿM4L5ÿ254'T&WY4LOÿQ1P341Tÿ314M4RÿÿQX3R4L1aÿ
   QL'L141Q14L5ÿR'44Lÿ3ÿ'14L!^ÿ>:<<;DD;ÿABÿ7;<tF?;6ÿ-,-ÿ!"Rÿ$*Z"6ÿ$*Z%&Z,ÿu-1Pÿ43!ÿ$--"vÿ
   u4L13L5ÿ'4114LÿW411RvwÿI;;ÿ8<IFÿCx?:ID:;ÿABÿcFy86ÿ$,%ÿ!*Rÿ$"*$6ÿ$"*Uÿu-1Pÿ43!ÿ$---vÿu]8ÿ
   WQL4'42541Tÿ!ÿ!ÿ!ÿ'LÿXÿ54X5ÿM3ÿLÿ451Rÿ'L141Q14L5ÿ(4514Lÿ4Mÿ1PÿM4L5ÿ254'TWY3ÿz314M4Raÿÿ
   QX3R4L1aÿ'14L!^v!ÿ4 ÿ1X54Pÿ314M4'14L6ÿ]ÿ254L14MMÿWQ1ÿ23(ÿ1P1ÿ1PÿzQ1P34\Rÿ
   ÿ
   ÿ
   ÿ                                                                                      ÿ           ÿÿ
                                                                  ÿ                       ÿ    ÿ      #ÿ ÿ
                                                                  3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                          N0 ÿ
 ÿÿÿ                                           ÿÿÿÿ                                 NOÿ"ÿMÿ$$ÿ
vwxyCase ÿ{|}~2:18-ap-01381-WB
                   ÿ               ÿMain
                                                    ÿ31
                                                   Doc Document
                                                          yFiled
                                                             ÿ{05/24/19
                                                                  ÿÿÿPage
                                                                        yÿ8Entered
                                                                               }of{}16ÿÿÿwyÿÿÿ12:02:50
                                                                                            05/24/19  }}ÿÿÿwyÿDesc
                                                                                                                 ÿ|}
   ÿ
                                                123456ÿ748457ÿ6374934ÿ 194ÿ
                                                52498 ÿ6374934ÿ ÿ8 3 9238ÿ
  ÿ                   ÿ                             ÿÿÿÿ ÿ ÿ
     ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                                          61ÿ 82345ÿ$"6ÿ")$-ÿ
  ÿ                   ÿ
  4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                                   ÿ
 ÿ
 254'PQR3ÿ223(ÿÿST3U4L1VÿU'44LÿLUÿ1WÿT4ÿM3ÿ41!VXÿCY?:ID:;6ÿ$,%ÿ!*Uÿ1ÿ$"*-ÿZ[S14LOÿ
 C:DEÿFGÿ\DBÿHF]:IÿABÿ^?8_?FD9:̀6ÿab+ÿ1!7!ÿ$$"6ÿ$",ÿZ$-bbcc!ÿd8''3U4LO5P6ÿ314M4'14Lÿ3[S43ÿT1Wÿ
 RLe5UOÿMÿ1Wÿ55OUÿ'L141S14L5ÿ(4514L6ÿLUÿ23 Mÿ1W1ÿ1Wÿ254'PQR3ÿ2'4M4'55Pÿ223(Uÿ
   Mÿ1WÿST3U4L1Vÿ'1!XÿHED<;ÿABÿC8?<6ÿ*b"ÿ!*Uÿ-,b6ÿ-bbÿL!"ÿZ-1Wÿ43!ÿ"))ac!ÿ
 ÿ
 ÿ 4Wÿ314M4'14LÿU'134LVÿ'S14Lÿ5QL1ÿ4ÿU414L'1ÿM3QÿfF9;<<ÿ54T4541PVÿOL355P!ÿ4Wÿ
 314M4'14LÿU'134Lÿd4ÿTUÿLÿÿQSL4'425ÿ254'PQR3VÿU'44Lÿ1W1ÿ''S3ÿ8GD;?ÿ1Wÿ'L141S14L5ÿ
 U234(14LÿLUÿLU3ÿÿST3U4L1Vÿ'LUS'1ÿ'S4LOÿ1Wÿ4LgS3P!Xÿh]i8?ÿABÿC<:GD6ÿ2 !ÿ)+&$$+a&
 j 6ÿ"))bÿ/ ÿ+$a"-*"6ÿ1ÿk+ÿZ/!6!ÿ/W!ÿ6'!ÿ+6ÿ"))bcÿZQ2W4ÿUUUc!ÿ4WS6ÿÿd254L14MMÿLUÿ
   L5PÿWeÿÿ'S5ÿ54LRÿT1eLÿ1WÿST3U4L1Vÿ'LUS'1ÿLUÿ1Wÿ'L141S14L5ÿ4LgS3P!XÿlmBÿZ[S14LOÿ
 h?;A:9FÿABÿ>8D;I6ÿ--ÿ!*Uÿ-$$6ÿ-")ÿZ-1Wÿ43!ÿ$--%cÿZW5U4LOÿ1W1ÿ314M4'14Lÿ''S3ÿeW3ÿLÿMM4'45ÿ
 U21ÿLUÿ223(ÿMÿd1Wÿ'1ÿMÿ1W3ÿeWÿn8]I;mÿ1Wÿ'L141S14L5ÿ(4514LXcÿZQ2W4ÿUUUcc!$ÿ
 ÿ
             /W3ÿÿ254L14MMÿ55Oÿ1W1ÿÿd4LO5ÿU'44LÿTPÿÿQSL4'425ÿ254'PQR3Xÿ4ÿdSMM4'4L1ÿ1ÿ
 134OO3ÿ'14Lÿ$-b*ÿ54T4541PÿSLU3ÿfF9;<<6Xÿdo1pW3ÿQS1ÿ!ÿ!ÿ!ÿTÿ(4UL'ÿMÿÿ'L'4S6ÿMM43Q14(ÿ
 'W4'Xq1W1ÿ46ÿÿdU54T31ÿ'W4'ÿ1ÿM55eÿÿ'S3ÿMÿ'14Lÿo1W1pÿ4ÿQUÿM3QÿQ LOÿ(34Sÿ
 513L14(XÿTPÿ1WÿM4L5ÿ254'PQR3!ÿ>:<<;DD;6ÿ-,-ÿ!"Uÿ1ÿ$*a,!ÿdo4pWÿ4UL14M4'14LÿMÿ1WÿMM4'45ÿ
 eWÿU'44Lÿ323L1ÿ1WÿMM4'45ÿ254'PÿMÿ1Wÿ5'5ÿO(3LQL15ÿSL41ÿ4ÿ!ÿ!ÿ!ÿÿ5O5ÿ[S14Lÿ1ÿTÿ
 35(UÿTPÿ1Wÿ1345ÿgSUOÿi;GF?;ÿ1Wÿ'ÿ4ÿSTQ411Uÿ1ÿ1WÿgS3P!Xÿr;DDÿABÿ78<<8Iÿl9m;_Bÿ\nYBÿ7:IDB6ÿa-$ÿ
 1!7!ÿ,)$6ÿ,*,ÿZ$-b-cÿZQ2W4ÿ4Lÿ34O4L5c!ÿs e(36ÿOL355P6ÿdopL'ÿ1WÿMM4'45ÿ!ÿ!ÿ!ÿW(ÿTLÿ
 4UL14M4U6ÿ41ÿ4ÿM3ÿ1WÿgS3Pÿ1ÿU13Q4LÿeW1W3ÿDY;:?ÿU'44LÿW(ÿ'SUÿ1WÿU234(14LÿMÿ34OW1ÿ1ÿ
 4Sÿ!ÿ!ÿ!ÿ!XÿlmBÿZQ2W4ÿ4Lÿ34O4L5c!ÿ
 ÿ
 ÿ
 ÿ
 ÿ
 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
 $ÿÿ 4Wÿ24L1Wÿ43'S41ÿ0LS5ÿMÿ0 U5ÿ4(45ÿjS3Pÿ3L13S'14LÿWUÿUU414L5ÿ54OW1ÿLÿ'S14Lÿ4Lÿ1Wÿ
 'L1t1ÿMÿ1Wÿ314M4'14LÿU'134L!ÿd4Wÿ'L'21ÿMÿ314M4'14LÿM1Lÿ'Sÿ'LMS4Lÿ4Lÿ54OW1ÿMÿ1Wÿ'S14Lÿ
 3[S43QL1uÿT'Sÿ314M4'14Lÿ''S3ÿM13ÿLÿ55OU5Pÿe3LOMS5ÿ'16ÿ41ÿ'LL1ÿW(ÿ'SUÿ1W1ÿSLU35P4LOÿ'1!ÿ
 !ÿ!ÿ!ÿ51T54W4LOÿ314M4'14Lÿ3[S43ÿ23 MÿMÿ1WÿMM43QL'ÿMÿÿ2343ÿ'1!Xc!ÿ24L1Wÿ43'S41ÿ0LS5ÿMÿ0 U5ÿ
    4(45ÿjS3Pÿ3L13S'14Lÿ2 !ÿ-!,ÿZ")$,c!ÿ
 ÿ
 ÿ
 ÿ                                                                                     ÿ         ÿÿ
                                                                  ÿ                    ÿ   ÿ     #ÿ ÿ
                                                                  3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                       N0 ÿ
 ÿÿÿ                                           ÿÿÿÿ                                    NOÿ*ÿMÿ$$ÿ
Case      ÿ
        ÿ2:18-ap-01381-WB           ÿÿ31
                                        Doc  Filed
                                                    ÿ05/24/19
                                                         ÿÿÿ¡ÿ¢Entered
                                                                       ££ÿÿÿ¤ ¥ÿ¢ÿ¦ÿ12:02:50
                                                                                05/24/19   ÿÿÿ¤¥ÿ§Desc
                                                                                                       ÿ̈
    ÿ                                    Main  Document         Page   9  of 16
                                   123456ÿ748457ÿ6374934ÿ 194ÿ
                                   52498 ÿ6374934ÿ ÿ8 3 9238ÿ
    ÿ            ÿ                       ÿÿÿÿ ÿ ÿ
      ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                              61ÿ 82345ÿ$"6ÿ")$-ÿ
    ÿ            ÿ
    4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                          ÿ
   ÿ
 Qÿ RSTUVTTSWXÿ
 ÿ
 ÿ Qÿ YZY[\X]ÿY^ÿ_\U]V\ZÿZZY`\]SWXTÿ
   ÿ
   ÿ /a1ÿM55bÿ3ÿN54L14MMcÿLbÿM'1d5ÿ55O14Lÿ351eÿ1ÿ1a4ÿLbÿf 14LÿM3ÿ
   3'L4e314L!ÿLÿgdLÿ"%6ÿ")$,6ÿÿhd3iÿe13f4Leÿ1a1ÿ3eLÿdeÿj'4(ÿLeÿdL3Lk5ÿ
   M3'ÿO4L1ÿN54L14MM!ÿÿ1aLÿ1b ÿf L1aÿM13ÿ1aÿhd3iÿ(3e4'16ÿMM'14(ÿLÿ8dOd1ÿ%6ÿ")$,6ÿ3eLÿ
   bÿ23f 1eÿ1ÿ73OL1!ÿ6l1!ÿ"%+ÿ1ÿm!ÿ 3f3ÿa4Mÿn'lÿaÿLbÿ114M4eÿ1a1ÿaÿk'fÿb3ÿMÿ
   1aÿhd3iÿ(3e4'1ÿ LÿM13ÿ1aÿhd3icÿe'44Lÿ1a3dOaÿÿHFIÿJ9K;<;Iÿo:p;Iÿ314'5ÿ1a1ÿbÿ2dk54aeÿLÿ
   gdLÿ"-6ÿ")$,ÿLeÿkiÿ1b ÿ4Le4(4ed5ÿ4Lÿ1aÿ8N6cÿ34lÿfLOfL1ÿe231fL1!ÿqrBÿ3Lÿee414L6ÿ
   M3f3ÿa4Mÿn'lÿbÿfeÿb3ÿMÿ1aÿ'6ÿ(3e4'16ÿLeÿhd3iÿM4Le4LOÿed34LOÿÿgd5iÿ"+6ÿ")$,ÿ254'ÿ
   'ff44Lÿf14LO6ÿbaLÿN54L14MMcÿf 1a3ÿ2lÿM3ÿ1b ÿf4Ld1ÿkM3ÿa4f!ÿqrBÿ
   ÿ
   ÿ          3f3ÿ841L1ÿa4Mÿ.455OÿaÿLbÿ5ÿ114M4eÿ1a1ÿaÿk'fÿb3ÿMÿ1aÿhd3iÿ(3e4'1ÿ
   b41a4Lÿÿeiÿ3ÿ1b ÿMÿ1aÿgdLÿ"-6ÿ")$,ÿHFIÿJ9K;<;Iÿo:p;Iÿ314'5!ÿqrBÿ1ÿ-!ÿ 3f3ÿ841L1ÿa4Mÿ
   .455Oÿ5ÿ114M4eÿ1a1ÿaÿb d5eÿa(ÿÿL&L&Lÿf14LOÿb41aÿ73OL1ÿ.sdtÿ1ÿe4'dÿ'aÿ
   23f 14L!ÿqrBÿ4aÿf14LOÿkd1ÿ3eLcÿ23f 14Lÿ223ÿ1ÿa(ÿ''d33eÿLÿgd5iÿ,6ÿ")$,6ÿ1ÿ
   ba4'aÿ14fÿ73OL1ÿ.sdtÿL1ÿLÿf45ÿ114LOÿ1a1ÿ3eLÿbÿuO eÿ1ÿO!vÿqrBÿ 3f3ÿ841L1ÿ
     a4Mÿ.455Oÿ114M4eÿ1a1ÿ4LOÿ1aÿHFIÿJ9K;<;Iÿo:p;Iÿ314'5ÿb d5eÿa(ÿkLÿÿu3eÿM5Ovÿ1a1ÿ
   b d5eÿa(ÿ'deÿa4fÿ1ÿ3'aÿd1ÿ1ÿffk3ÿMÿ4L13L5ÿMM43!ÿqrBÿ
   ÿ
   ÿ Lÿgd5iÿ$,6ÿ")$,6ÿM3f3ÿa4Mÿn'lÿ4OLeÿ43LM3ÿ3e3ÿ2 !ÿm6ÿba4'aÿ23f 1eÿ3eLÿ1ÿ
   73OL1ÿMM'14(ÿ8dOd1ÿ%6ÿ")$,!ÿqrBÿ 3f3ÿa4Mÿn'lÿ513ÿ114M4eÿ1a1ÿaÿu'd5eÿa(ÿkOdLÿÿ
   23'ÿ1a1ÿb d5eÿa(ÿw25'eÿ3eLcÿ23f 14LÿLÿa5eÿLeÿ2Leÿd2ÿÿLbÿ4Lsd43ix6vÿLeÿ1a1ÿ
   uwaxÿe4eÿwe54k315iÿ'a ÿL1ÿ1ÿ2Lÿd2ÿ1a1ÿ23'x!vÿ6l1!ÿ"%+&"6ÿ5j!ÿ8ÿ1ÿP%#$&$*!ÿ
   ÿ
   ÿ yQÿ zYÿ{\|]SYT}ÿWX]YX]SWXTÿ
   ÿ
   ÿ 4a3ÿ4ÿLÿe42d1ÿÿ1ÿM3f3ÿa4Mÿn'lcÿ35~ÿk1aÿ2314ÿ'lLb5eOÿ1a16ÿÿa4M6ÿaÿ
   bÿ1aÿM4L5ÿ254'ifl4LOÿd1a341iÿMÿ1aÿ8N6!ÿ91a36ÿ1aÿe42d1ÿ351ÿ1ÿ1aÿ4OL4M4'L'ÿMÿ
   M3f3ÿa4Mÿn'lcÿ'14Lÿ3ÿ4L'14L!ÿ
   ÿ
   ÿ
   ÿ
   ÿ                                                                                   ÿ            ÿÿ
                                                                  ÿ                    ÿ     ÿ      #ÿ ÿ
                                                                  3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                       N0 ÿ
 ÿÿÿ                                           ÿÿÿÿ                               NOÿPÿMÿ$$ÿ
uvwxCaseÿz{|}2:18-ap-01381-WB
               ~~ ~~ÿ       ÿÿ31
                                        Doc          ÿz05/24/19
                                             Document
                                               xFiled    ÿÿÿxÿEntered
                                                                        |z| ÿÿÿv xÿÿÿ12:02:50
                                                                                 05/24/19   ||ÿÿÿvxÿDesc
                                                                                                        ÿ{|
    ÿ                                   Main                    Page   10  of 16
                                    123456ÿ748457ÿ6374934ÿ 194ÿ
                                    52498 ÿ6374934ÿ ÿ8 3 9238ÿ
    ÿ             ÿ                      ÿÿÿÿ ÿ ÿ
      ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                               61ÿ 82345ÿ$"6ÿ")$-ÿ
    ÿ             ÿ
    4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                             ÿ
   ÿ
 ÿ N54L14MMÿ3OPÿ1Q1ÿ1QÿM'1ÿQRÿ1Q1ÿM3S3ÿQ4MÿT'Uÿ314M4Vÿ3VLWÿPL'L141P14L5ÿ
   '14LÿXYÿSU4LOÿÿ'L'4PÿLVÿMM43S14(ÿ'Q4'ÿ1ÿ23S 1ÿ3VLÿM13ÿ53L4LOÿMÿ1QÿZP3Yÿ
   (3V4'1!ÿ6U1!ÿ"%+ÿ1ÿ$)!ÿ8''3V4LOÿ1ÿN54L14MM6ÿM3S3ÿQ4MÿT'Uÿ114M4Vÿ1Q1ÿQÿV54X315YÿV'4VVÿ
   1ÿ23S 1ÿ3VLÿ31Q3ÿ1QLÿ25'4LOÿ1Qÿ23S 14LÿLÿQ5V!ÿ[\Bÿ1ÿ$$!ÿ4Q46ÿ''3V4LOÿ1ÿN54L14MM6ÿ
   ]'535YÿLVÿPLSX4OPP5YÿVS L131ÿ1Q1ÿQ4MÿT'UÿSVÿ1QÿV54X31ÿV'44Lÿ1ÿ314MYÿ
     3VLWÿPL'L141P14L5ÿLVÿS54'4Pÿ'14L!^ÿ[\BÿN54L14MMÿ'41ÿÿ24L1Qÿ43'P41ÿ'6ÿRQ4'Q6ÿ
   ''3V4LOÿ1ÿN54L14MM6ÿQ5Vÿ1Q1ÿÿ'Q4MÿMÿ254'Wÿ'SSL1ÿ1ÿ32313ÿXP1ÿQ4ÿ3'14Lÿ1ÿÿZP3Yÿ
   (3V4'1_1Q1ÿ1Qÿ254L14MMÿRÿ5P'UYÿ1Q1ÿQÿQVÿL5YÿO11LÿÿX3ULÿL_'P5VÿXÿPVÿÿ(4VL'ÿ
    Lÿ1Qÿ4PÿMÿ314M4'14L!ÿ[\Bÿ1ÿ$)ÿ̀H8?;@ÿABÿC:DEÿFGÿHFIÿJ9K;<;I6ÿ-a%ÿ!"Vÿ%*)6ÿ%*%ÿb-1Qÿ43!ÿ$--$c!ÿ3Lÿ
   VV414L6ÿ1Qÿ P31ÿ11Vÿ1Q16ÿ]d1eÿ1Qÿf1L1ÿ1Qÿ24L4LÿMÿdÿM4L5ÿ254'YSU3eÿQVÿ54OQ1ÿLÿ1Qÿ
    2314L6ÿ'P1S6ÿ3ÿ254'YÿMÿQ4ÿV231SL16ÿ3ÿLÿQ4ÿ314M4'14Lÿ3ÿ'LVL14LÿMÿ1Qÿ4LZP34Pÿ'16ÿ
 Q4ÿ11SL16ÿ4MÿVS4d4X5ÿ!ÿ!ÿ!e6ÿSY6ÿMÿ'P36ÿXÿPVÿÿ(4VL'ÿLÿ1Qÿ4PÿMÿQ4ÿ54X4541YÿLVÿ
   1Q1ÿMÿ1Qÿd'e41Y!^ÿH8?;@6ÿ-a%ÿ!"Vÿ1ÿ%a+!ÿ
   ÿ
   ÿ 3Lÿ22414L6ÿ41Yÿ6MLVL1ÿOL355Yÿ'Q3'134gÿN54L14MMWÿ2414Lÿÿ]3hP1d4LOeÿ1Q1ÿ
   1Q4ÿ P31ÿSUÿLRÿ5Rÿ1Q1ÿÿ23S 14LÿM13ÿLÿV(3ÿZP3Yÿ(3V4'1ÿ!ÿ!ÿ!ÿ4ÿ1L1S PL1ÿ1ÿ314M4'14L^ÿ
   LVÿ'L1LVÿ1Q1ÿ1Q3ÿ4ÿ]Lÿ5O5ÿP1Q341Yÿ1Q1ÿL'411ÿ1Q4ÿV13S4L14L!^ÿ6U1!ÿ"%-ÿ1ÿ$Bÿ41Yÿ
   6MLVL1ÿ5ÿSUÿ(35ÿ2'4M4'ÿ3OPSL1!ÿ4316ÿ1QYÿ3OPÿ1Q16ÿ4Mÿ3VLWÿ]23S 14L6ÿ54Uÿ
   1Qÿ5113ÿd1Q1ÿN54L14MMÿ354VÿLÿM3ÿQ4ÿM431ÿ314M4'14Lÿ1Q3Ye6ÿRÿXVÿLÿ1Qÿ8N6Wÿ4L13L5ÿ
   4L(14O14LÿLVÿPXhPL1ÿV13S4L14Lÿ1Q1ÿN54L14MMWÿ55O14LÿMÿPLP1Q34gVÿM3'ÿR3ÿ
   PLMPLVV6ÿ1QLÿ1Qÿ23S 14L6ÿ54Uÿ1Qÿ51136ÿ'P5VÿL1ÿQ(ÿ314M4Vÿ3VLWÿ'LVP'1!^ÿ[\Bÿ1ÿ-!ÿ
   7'LV6ÿ41Yÿ6MLVL1ÿ'L1LVÿ1Q1ÿN54L14MMWÿS 14LÿM3ÿ3'L4V314Lÿ4ÿPL14S5Y!ÿ[\Bÿ1ÿ$)&$"!ÿ
   4Q43V6ÿ1QYÿ3OPÿ1Q1ÿ]Lÿ'ÿQÿ3hP43Vÿ1Q1ÿÿ254'ÿV231SL1ÿ3(5P1ÿ41ÿ4L13L5ÿ4L(14O14Lÿ
   LVÿM4LV4LOÿX'PÿÿZP3YÿPXhPL15YÿV4O3VÿR41Qÿ1QÿV231SL1WÿSL1!^ÿ[\Bÿ1ÿ$"!ÿ
   ÿ
   ÿ iÿ jklmlnjklopÿpjqrslsÿ
   ÿ
   ÿ t4(LÿN54L14MMWÿ354L'ÿLÿH8?;@6ÿ1Qÿ'ÿ4ÿR 31Qÿ'L4V34LOÿ4LÿO313ÿV21Q!ÿH8?;@ÿ
   4L(5(Vÿÿ'4(45ÿ34OQ1ÿ'14Lÿ1Q1ÿ3ÿP1ÿMÿLÿ8N6ÿ3'QÿMÿ1Qÿ3gWÿQS!ÿH8?;@6ÿ-a%ÿ!"Vÿ1ÿ
   %*a!ÿ4Qÿ3'QÿRÿSVÿ3O3V4LOÿÿP2'1VÿOLOÿU4554LO!ÿ[\Bÿ6241ÿ1QÿM'1ÿ1Q1ÿL1Q3ÿSLÿQVÿ
   53VYÿ'LMVÿ1ÿ1QÿSP3V36ÿ8N6ÿMM4'3ÿX14LVÿÿ3'QÿR33L1ÿM3ÿ1Qÿ3gWÿQSÿLÿ1Qÿ
   X54Mÿ1Q1ÿ1QÿSP3V3ÿR2LÿS4OQ1ÿXÿMPLVÿ1Q3ÿbX'Pÿ1QÿP2'1ÿRÿM34LVÿR41QÿLÿMÿ1Qÿ
   ÿ
   ÿ
   ÿ                                                                                    ÿ            ÿÿ
                                                                   ÿ                    ÿ     ÿ      #ÿ ÿ
                                                                   3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                        N0 ÿ
 ÿÿÿ                                            ÿÿÿÿ                               NOÿ+ÿMÿ$$ÿ
klmnCase ÿpqrs2:18-ap-01381-WB
                  tuvtwxyz{t|}~tÿ               ÿÿ31
                                                   Doc uDocument
                                                         nFiled
                                                            ÿpz05/24/19
                                                                 ÿÿÿ
                                                                      nÿw11Entered
                                                                             rpofr16{ÿÿÿlnÿsÿÿ12:02:50
                                                                                          05/24/19  rrÿÿÿlnÿDesc
                                                                                                               ÿqyrx
   ÿ                                               Main               Page
                                                123456ÿ748457ÿ6374934ÿ 194ÿ
                                                52498 ÿ6374934ÿ ÿ8 3 9238ÿ
  ÿ                   ÿ                             ÿÿÿÿ ÿ ÿ
     ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                                        61ÿ 82345ÿ$"6ÿ")$-ÿ
  ÿ                   ÿ
  4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                                  ÿ
 ÿ
   3PQ!ÿRSBÿ4TÿU 987VWÿXL41ÿ'LYX'1Yÿ1Tÿ3'T!ÿRSBÿ12LÿL134LOÿ1TÿTZ6ÿ1TÿMM4'3ÿ
 2T[4'55[ÿLYÿ(3\55[ÿZ4131YÿZZ\3ÿMÿ1TÿMZ45[6ÿ4L'5XY4LOÿUTX35]4LO^ÿ_4ÿ]3P^ÿ'3ÿ1Tÿ
 3 Z6WÿU`4'`]4LO^ÿT4ZÿLYÿZT]4LO^ÿT4ÿM'ÿ4L1ÿ1TÿM5 3!WÿRSBÿLÿMM4'3ÿU24L1YÿT4ÿ3(4'ÿ
 3(5(3ÿ1ÿ_4aÿTYÿLYÿ4Yÿ1ÿT4Z6ÿb3ÿ'X5Yÿ\5cÿ[X3ÿMX'`4LOÿTYÿMMÿ34OT1ÿT3ÿLYÿL\Y[ÿ'Lÿ
 23(ÿ[XÿY4YÿL1ÿ13[ÿ1ÿYÿZ1T4LO!aWÿRSBÿ_4ÿ3PÿX14LYÿÿ\3`LÿLÿYX34LOÿ1Tÿ4L'4YL1!"ÿ
 RSBÿ
 ÿ
 ÿ _4ÿ3Pÿ5YOYÿÿ'Z254L1ÿc41Tÿ1Tÿ8N6!ÿRSBÿ1ÿ%*+!*ÿ4TÿY231ZL1aÿ3L13L5ÿ8MM43ÿ
 Y4(44Lÿ4OLYÿÿ987VÿY1'14(ÿ1ÿ4L(14O1ÿ1Tÿ'Z254L1!ÿ3PÿcÿX514Z15[ÿL14M4Y6ÿ4Lÿÿ
 5113ÿ4OLYÿ\[ÿM3Z3ÿT4Mÿd16ÿ1T1ÿLLÿMÿ1Tÿ55O14Lÿ4LÿT4ÿ'Z254L1ÿ'X5Yÿ\ÿX14LY!ÿRSBÿ
      LeXL15[6ÿ1Tÿ3PÿM45Yÿÿ5cX41!ÿRSBÿ4Tÿ3Paÿ1T3[ÿcÿ1T1ÿ1TÿMM4'3ÿ4L(5(Yÿ4Lÿ1Tÿ
 3'TÿTYÿ(451Yÿ1T43ÿ'L141X14L5ÿ34OT1ÿ1ÿ\ÿM3ÿM3ZÿXL3L\5ÿ3'TÿLYÿ1TÿXÿMÿ
 f'4(ÿM3'!ÿRSBÿ8O4L1ÿM3Z3ÿT4Mÿd1ÿLYÿ1Tÿ41[6ÿ1Tÿ3Pÿ55OYÿ1TÿU2321X14LÿMÿ
 XL'L141X14L5ÿ254'4ÿ3ÿ'X1ZÿMÿf'4(ÿM3'6ÿ455O5ÿ3'Tÿ!ÿ!ÿ!6ÿLYÿ4LYeX1ÿ'414PLÿ
 'Z254L1ÿ23'YX3ÿcT4'TÿT(ÿ1TÿMM'1ÿMÿL'X3O4LOÿ1Tÿf'4(ÿXÿMÿM3'!WÿRSBÿ
 ÿ
 ÿ 4Tÿ1345ÿcÿ\4MX3'1Yÿ\1cLÿ1Tÿ'ÿO4L1ÿ1TÿMM4'3ÿLYÿ1Tÿ'ÿO4L1ÿd1ÿLYÿ1Tÿ
    41[!ÿRS!ÿ4Tÿ3Pÿ23(45YÿO4L1ÿ1TÿMM4'3ÿLYÿÿ1Tÿ'ÿ23'YYÿ1ÿ1345ÿLÿ1Tÿ54\4541[ÿMÿ
 d1ÿLYÿ1Tÿ41[!ÿRSBÿ4Tÿ3Pÿ'55YÿLÿf231gÿ23M3ÿLYÿM3Z3ÿ2cÿh 3`ÿ41[ÿ254'ÿ
   MM4'3gcTÿ'3414'4PYÿ1Tÿ8N6aÿ4L(14O14LÿMÿ_4ÿ3Paÿ'Z254L1ÿO4(Lÿ1T1ÿU 987V6ÿ1Tÿ
 XL41ÿ32L4\5ÿM3ÿ1Tÿ55OYÿ'L141X14L5ÿ(4514L6ÿ31T3ÿ1TLÿ3L13L5ÿ8MM436ÿ'LYX'1Yÿ1Tÿ
 4L(14O14L!WÿRSBÿVÿ5ÿ114M4Yÿ\X1ÿÿ1c &[3ÿ'Z2314(ÿ1XY[ÿTÿTYÿ'LYX'1Y6ÿcT4'TÿUMXLYÿ
 1T1ÿ'Z254L1ÿ\3XOT1ÿO4L1ÿMM4'3ÿ\[ÿ1TÿY231ZL1ÿc3ÿ5Z 1ÿ5c[ÿX14LYÿcT45ÿ'414PLÿ
 'Z254L1ÿc3ÿ335[ÿX14LYÿ!ÿ!ÿ!]6ÿcT4'T^ÿX2231Yÿ1Tÿ3Paÿ1T3[ÿ1T1ÿMM4'3ÿc3ÿ
 L'X3OYÿ!ÿ!ÿ!ÿ1ÿXÿf'4(ÿM3'6ÿ̀Lc4LOÿ1T1ÿ'Z254L1ÿ4L(5(4LOÿÿ'3Y4\4541[ÿYX5ÿ\1cLÿ
 '414PLÿLYÿMM4'3ÿ3ÿL(3ÿX14LY!WÿRSBÿ1ÿ%*+&*%!ÿ
 ÿ
 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
 "ÿÿ 4Tÿ3'Tÿ4L(5(YÿZL[ÿ1T3ÿ55OYÿ(4514Lg1 ÿLXZ3Xÿ1ÿ541ÿT3!ÿi;;ÿ:SBÿ1ÿ%*j&*+!ÿ
 ÿ*
  ÿÿ 4TÿY1'14(ÿTYÿL1ÿ23L55[ÿ2314'421Yÿ4Lÿ1Tÿ3'Tÿ\X1ÿcÿM3Zÿ1TÿZÿXL41ÿÿ1TÿcTÿTY!ÿ
 RSBÿ
 ÿ
 ÿ
 ÿ                                                                                    ÿ         ÿÿ
                                                                 ÿ                    ÿ   ÿ     #ÿ ÿ
                                                                 3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                      N0 ÿ
 ÿÿÿ                                          ÿÿÿÿ                                    NOÿ%ÿMÿ$$ÿ
jklmCase ÿopqr2:18-ap-01381-WB
               stusvwxyzs{|}s~ÿ      ÿÿ31
                                      Doc   tDocument
                                             mFiled   ÿÿÿ
                                                    ÿoy05/24/19mÿvEntered
                                                                       qoqzÿÿÿk  mÿyÿÿ12:02:50
                                                                                 05/24/19   qqÿÿÿkmÿDesc
                                                                                                        ÿpxqwz
     ÿ                                Main                     Page   12  of 16
                                  123456ÿ748457ÿ6374934ÿ 194ÿ
                                  52498 ÿ6374934ÿ ÿ8 3 9238ÿ
    ÿ              ÿ                    ÿÿÿÿ ÿ ÿ
      ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                               61ÿ 82345ÿ$"6ÿ")$-ÿ
    ÿ              ÿ
    4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                           ÿ
   ÿ
 ÿ             3P3ÿQ4MÿR1ÿ5ÿ114M4Sÿ1ÿ1Qÿ1345!ÿTUBÿ1ÿ%*%!ÿ8M13ÿQÿ5M1ÿ1Qÿ'V313 P6ÿQÿWÿ
   XV14LSÿYZÿ32313ÿYV1ÿQ4ÿ3'14Lÿ1ÿ1Qÿ[V3Zÿ(3S4'1ÿO4L1ÿQ4ÿMM4'3ÿ4Lÿ1QÿM431ÿ2QÿMÿ1Qÿ
   1345!ÿTUBÿ81ÿ51ÿ1Q3ÿ ÿ8LO5ÿLW223ÿ1134YV1Sÿ(35ÿ11PL1ÿ1ÿQ4P6ÿ4L'5VS4LOÿ1Q1ÿ
   \]4ÿ3^ÿQSÿYLÿ5V'_Zÿ1Q1ÿQÿL5ZÿQSÿO11LÿÿY3_LÿL!`ÿTUBÿ855ÿMÿM3P3ÿQ4MÿR1aÿ
   11PL1ÿ1ÿ1QÿLW223ÿW3ÿSP411Sÿ(3ÿY['14Lÿ1ÿ1345!ÿTUBÿ1514P15Z6ÿ1Qÿ[V3ZÿMVLSÿM3P3ÿÿ
     Q4MÿR1ÿLSÿ1Qÿ41Zÿ54Y5!ÿTUBÿ
   ÿ
   ÿ           3P3ÿQ4MÿR1ÿLSÿ1Qÿ41Zÿ225S!ÿ3Lÿ2314'V536ÿ1QZÿ3OVSÿ1Q1ÿM3P3ÿQ4MÿR1aÿ
   3231Sÿ11PL1ÿQV5SÿL1ÿQ(ÿYLÿSP411S!ÿTUBÿ1ÿ%*-!ÿ4Qÿ24L1Qÿ43'V41ÿO3S6ÿ'L'5VS4LOÿ1Q1ÿ
   1Qÿ11PL1ÿW3ÿ33LV5ZÿSP411SÿQ3ZÿLSÿ1Q1ÿ1Q43ÿSP44LÿWÿL1ÿQ3P5!ÿTUBÿ1ÿ%b$&
   b"!ÿc W(36ÿ1Qÿ'V31ÿLL1Q5ÿMM43PSÿM3P3ÿQ4MÿR1aÿMM4'45ÿ'2'41Zÿ54Y4541ZÿLSÿ1Qÿ
     41Zaÿ54Y4541ZÿLÿ1QÿO3VLSÿ1Q1ÿ1Q3ÿWÿVMM4'4L1ÿ(4SL'ÿMÿÿS231PL15ÿ254'Zÿ3ÿ'V1PÿMÿ
   3314LOÿ1ÿ1QÿVÿMÿd'4(ÿM3'!ÿTUBÿ1ÿ%b,&be!ÿ
   ÿ
   ÿ H8?;@aÿV14541Zÿ4Lÿ35(4LOÿ1Qÿ4L1L1ÿ'ÿ4ÿV514P15Zÿ54P41S!ÿ4316ÿ1Qÿ24L1Qÿ43'V41ÿS4SÿL1ÿ
   35ZÿLÿ1Qÿ254'ÿ'Q4Maÿ11PL1ÿ4LÿMM43P4LOÿ1Qÿ[V3ZaÿM4LS4LOÿMÿfF9;<<ÿ54Y4541ZÿY'Vÿ1Qÿ
   11PL1ÿW3ÿSPSÿ4P23235ZÿSP411Sÿ1ÿ1345gÿ31Q36ÿ1Qÿ'V31ÿLOOSÿ4Lÿÿ1Z24'5ÿfF9;<<ÿ
   L5Z4ÿYSÿLÿÿ'41Zaÿ254'Zÿ3ÿ'V1P!ÿ7'LS6ÿ(Lÿ4MÿM3P3ÿQ4MÿR1aÿ'PPL1ÿ1ÿ1Qÿ
   LW223ÿ32313ÿQSÿV2231SÿÿM4LS4LOÿMÿ314M4'14Lÿ4LÿH8?;@6ÿQ4ÿ'PPL1ÿW3ÿL1435Zÿ
   S4MM3L1ÿM3Pÿ1Qÿ2V3231Sÿ314M4'14Lÿ4Lÿ1Q4ÿ'!ÿ3LÿH8?;@6ÿWQLÿd254'415Zÿ_SÿYV1ÿQ4ÿ3'14Lÿ
   1ÿ1Qÿ[V3Zÿ(3S4'1ÿO4L1ÿQ4ÿMM4'36ÿM3P3ÿQ4MÿR1ÿ11Sÿ1Q1ÿ]4ÿ3^ÿQSÿYLÿ5V'_Zÿ1Q1ÿQÿ
     L5ZÿQSÿO11LÿÿY3_LÿL!ÿ4Qÿ'53ÿ4P254'14LÿWÿ1Q1ÿ3^ÿS3(Sÿ1QÿY3_LÿLh 3ÿ
   W 3hLSÿ1QÿMM4'3aÿ'14LÿW3ÿ[V14M4SÿL1W41Q1LS4LOÿ1Qÿ(3S4'1!ÿ3V'455Z6ÿM3P3ÿQ4Mÿ
   R1ÿWÿd235Zÿ'PPL14LOÿLÿ1Qÿ2'4M4'6ÿVL'L141V14L5ÿ'14LÿMÿQ4ÿMM4'3!ÿiZÿ'L1316ÿ
   Q3ÿM3P3ÿQ4Mÿi'_aÿ55OSÿ314M4'14Lÿ4ÿ1Q1ÿQÿ4OLSÿMMÿLÿ23P 14LOÿ3SLÿ31Q3ÿ1QLÿ
   25'4LOÿ1Qÿ23P 14LÿLÿQ5SÿL'ÿQÿ53LSÿMÿ1Qÿ[V3Zÿ(3S4'1ÿO4L1ÿ3SL!ÿH8?;@ÿV2231ÿ
   N54L14MMaÿ3OVPL1ÿL5Zÿ4Lÿ41ÿOL35ÿ11PL1ÿMÿ5Wÿ1Q1ÿ1Qÿ24L4LÿMÿÿM4L5ÿ254'ZP_3ÿPZÿYÿ
   VSÿÿ(4SL'ÿMÿ314M4'14L!ÿc W(36ÿ1Q4ÿ5O5ÿ234L'425ÿ4ÿL1ÿ'L11S!ÿ3LSS6ÿ1Q1ÿM3P3ÿQ4Mÿ
   i'_aÿ11PL1ÿ3ÿ35(L1ÿ1ÿ314M4'14Lÿ4ÿ4Lÿ53Oÿ231ÿWQZÿ1Qÿ V31ÿ32LSÿS4'(3Z!ÿ
   ÿ
   ÿ 4Qÿ2314ÿQ(ÿL1ÿ4SL14M4S6ÿLSÿ1Qÿ V31ÿQÿL1ÿMVLS6ÿ'ÿ1Q1ÿ3ÿ'55ZÿL5OVÿ1ÿ
   1Qÿ4L1L1ÿM'1!ÿ4W ÿS4134'1ÿ'V31ÿ'ÿ4L(5(ÿ1Qÿ23P 14LÿMÿMM4'3ÿM13ÿ1QÿMM4'3ÿLOOSÿ4Lÿ
   ÿ
   ÿ
   ÿ                                                                                     ÿ           ÿÿ
                                                                  ÿ                      ÿ    ÿ      #ÿ ÿ
                                                                  3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                         N0 ÿ
 ÿÿÿ                                          ÿÿÿÿ                                 NOÿ,ÿMÿ$$ÿ
stuvCase ÿxyz{2:18-ap-01381-WB
                  |}~|| |ÿ               ÿÿ31
                                                   Doc }Document
                                                        vFiled
                                                            ÿx05/24/19
                                                                 ÿÿÿ
                                                                      vÿ13Entered
                                                                             zxofz16ÿÿÿtvÿÿÿ12:02:50
                                                                                          05/24/19  zzÿÿÿtvÿDesc
                                                                                                               ÿyz
   ÿ                                               Main               Page
                                                123456ÿ748457ÿ6374934ÿ 194ÿ
                                                52498 ÿ6374934ÿ ÿ8 3 9238ÿ
  ÿ                   ÿ                             ÿÿÿÿ ÿ ÿ
     ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                                        61ÿ 82345ÿ$"6ÿ")$-ÿ
  ÿ                   ÿ
  4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                                  ÿ
 ÿ
 55OQ5RÿSL5TMS5ÿ'LQS'1!ÿU T(36ÿ1Vÿ'ÿ3ÿ5ÿS514W15RÿSLV52MS5!ÿ3LÿX;99;DDÿABÿCDEÿFGÿ
 YZ8ID86ÿ2 !ÿ"#$+&'(&)$,%[&0 5&0\6ÿ")$,ÿ/ ÿ**-[$"P6ÿ1ÿ][ÿ^5!6!ÿ5!ÿ8SO!ÿP6ÿ")$,_6ÿ1Vÿ254L14MMÿ
 55OQÿ1V1ÿLÿMM4'3ÿSL5TMS55RÿL13QÿV4ÿ23231RÿLQÿSQÿ`'4(ÿM3'!ÿ8M13ÿ1Vÿ2S3231Q5R[ÿ
 SL5TMS5ÿ23231Rÿ34Q6ÿ1VÿMM4'3ÿTÿ23W 1QÿaRÿ1Vÿ7V34MM6ÿTV4'V6ÿ''3Q4LOÿ1ÿ1Vÿ254L14MM6ÿWL1ÿ
 1V1ÿ1VÿMM4'3bÿ'LQS'1ÿQS34LOÿ1Vÿ34QÿTÿ'LQLQÿaRÿ1Vÿ7V34MMÿLQÿ1Vÿ'SL1R!ÿcdBÿ4Vÿ'S31ÿ
 3e'1Qÿ1V4ÿ3OSWL1ÿa'Sÿ1Vÿ254L14MMÿf24L1gQhÿ1ÿLÿS1V341Rÿ1LQ4LOÿM3ÿ1Vÿ232414Lÿ1V1ÿ
 1Vÿ23W 14LÿMÿLÿMM4'3ÿ5Lÿ'L141S1ÿ314M4'14LÿMÿ1V1ÿMM4'3bÿ'LQS'1ÿaL1ÿWÿM'1ÿM3Wÿ
 TV4'Vÿ41ÿ'Lÿaÿ4LM33Qÿ1V1ÿ1VÿL141RbÿM4L5ÿ254'RWi3ÿ'1S55RÿVQÿiLT5QOÿMÿLQÿ223(QÿMÿ
 1Vÿ2S3231Q5RÿSL'L141S14L5ÿ'LQS'1!jÿcdBÿ3Lÿ1V3ÿT 3Q6ÿ1V3ÿTÿLÿ(4QL'ÿ4Lÿ1Vÿ3'3Qÿ1ÿ
 SOO1ÿ1V1ÿ1Vÿ7V34MMÿ223(QÿMÿ1Vÿ55OQ5RÿSL5TMS5ÿ34Qÿ3ÿ(LÿiLTÿaS1ÿ41!ÿ'i4LOÿS'Vÿ
 55O14L6ÿ1Vÿ'S31ÿQ4W4Qÿ1VÿkF9;<<ÿ'54W!ÿ
 ÿ
 ÿ kFl8ÿABÿkmJn;;ÿ4ÿ4W453!ÿ2 !ÿ$#)%&'(&))"$%ÿ//ÿ7076ÿ")),ÿ/ ÿ*[-"$+,ÿ^5!6!ÿ5!ÿ2 (!ÿ
 $[6ÿ")),_!ÿ3LÿkFl86ÿLÿMM4'3ÿTÿ23W 1QÿM13ÿLÿ55OQ5R+ÿSL5TMS5ÿ3'Vÿ'LQS'1QÿaRÿ1Vÿ
   MM4'3!ÿcdBÿ1ÿ]$)6ÿ$*!ÿ4Vÿ254L14MMÿ3OSQÿ1V1ÿ1VÿMM4'3bÿ23W 14LÿTÿÿ314M4'14LÿaRÿ1Vÿ41RÿMÿ
 03'QÿMÿ1VÿMM4'3bÿ55OQÿSL'L141S14L5ÿ'LQS'1!ÿcdBÿ1ÿ]$*!ÿ4Vÿ'S31ÿM431ÿ3'41Qÿ1VÿCZ?:ID:;ÿ
 1LQ3Qo1V1ÿ1ÿ1a54Vÿ314M4'14L6ÿfÿ254L14MMÿWS1ÿ23(ÿ1V1ÿ1VÿS1V34pQÿ254'RWi3ÿ223(ÿ
 ÿSa3Q4L1bÿQ'44LÿLQÿ1Vÿa4ÿM3ÿ41!jÿCZ?:ID:;6ÿ$,%ÿ!*Qÿ1ÿ$"*-ÿ^4L13L5ÿ'4114LÿLQÿqS114Lÿ
 W3iÿW411Q_!ÿ4Vÿ'S31ÿ1VLÿ11Qÿ1V1ÿ1Vÿ254L14MMÿVQÿfL1ÿSaW411QÿLRÿ(4QL'ÿ1V1ÿLRÿ
 'WWLQÿ5(5ÿ254'RWi3ÿ23W 1Qÿg1VÿMM4'3hÿ3ÿ1V1ÿLRÿS23(43ÿVQÿiLT5QOÿMÿ1Vÿ55OQÿ
 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
 [ ÿÿ 2 1a5R6ÿLÿ5O5ÿQ13W4L14LÿTÿ(3ÿWQoaRÿ41V3ÿ1Vÿ'S31ÿ3ÿÿeS3Ro1V1ÿ1Vÿ23231Rÿ34QÿTÿ
  SL5TMS5!ÿ1L54iÿ1Vÿ4L1L1ÿ'6ÿN54L14MMÿ2S3SQÿL5RÿWSL4'425ÿ54a4541R6ÿLQÿÿ1V3ÿTÿLÿ231ÿ
  1V3V5QÿM4LQ4LOÿ1V1ÿLÿ4LQ4(4QS5ÿ'1QÿSL'L141S14L55R!ÿcdBÿ1ÿ]*!ÿ91V36ÿ1Vÿ'S316ÿ4Lÿ'L4Q34LOÿÿW 14Lÿ
  1ÿQ4W46ÿL1Qÿ1V1ÿ41ÿVQÿf23(4S5Rÿ'L'5SQQÿ1V1ÿN54L14MMÿM45Qÿ1ÿ11ÿÿ'54WÿLÿLRÿMÿV4ÿ1V34ÿ
  a'S6jÿÿÿ1V3V5QÿW113ÿ^LQÿW LOÿ1V3ÿ3L_6ÿf1VÿM'1ÿQ4QÿL1ÿS2231ÿÿM4LQ4LOÿMÿÿ'L141S14L5ÿ
  (4514L!jÿcdBÿ1ÿ][!ÿ4Vÿ'S31ÿ1VLÿQ4W4Qÿ1Vÿ254L14MMbÿ7'LQÿ8WLQQÿ W254L16ÿTV4'VÿfM3gQhÿLÿ
  a1136jÿfgMh3ÿ1VÿWÿ3LjÿÿaM3!ÿcdBÿ4VS6ÿM3ÿ1Vÿ2S32ÿMÿ41ÿL&L1L'ÿ314M4'14LÿL5R46ÿ1Vÿ
 'S31ÿ3M3ÿ1ÿfrl?rF?D;d<EÿSL'L141S14L5ÿ'LQS'1!jÿcdBÿ^W2V4ÿQQQ_!ÿ
 ÿ+
   ÿÿ 8ÿ4LÿX;99;DD6ÿ4LÿkFl8ÿ1V3ÿTÿLÿ2343ÿ5O5ÿQ13W4L14LÿWQÿ1V1ÿ1Vÿ3'VÿTÿSL5TMS5!ÿ91V36ÿ
  1Vÿ S31ÿ'L4Q3Qÿ314M4'14LÿaQÿLÿ1Vÿ254L14MMbÿ55O14Lÿ1V1ÿLÿMM4'3ÿTÿ23W 1QÿM13ÿ1VÿMM4'3ÿ
  LOOQÿ4Lÿf8<<;K;dÿSL'L141S14L5ÿ'LQS'1!jÿcdBÿ1ÿ]$*!ÿ
 ÿ
 ÿ
 ÿ                                                                                    ÿ         ÿÿ
                                                                 ÿ                    ÿ   ÿ     #ÿ ÿ
                                                                 3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                      N0 ÿ
 ÿÿÿ                                          ÿÿÿÿ                                    NOÿPÿMÿ$$ÿ
opqrCase ÿtuvw2:18-ap-01381-WB
                xyzx{|}~xx Doc   ÿMain
                                        ÿÿ31
                                             yDocument
                                              rFiled
                                                    ÿt~05/24/19
                                                         ÿÿÿ rÿ{14Entered
                                                                       vtofv16ÿÿÿprÿÿÿ12:02:50
                                                                                    05/24/19              ÿu}vv
                                                                                              vvÿÿÿprÿDesc
     ÿ                                                         Page
                                  123456ÿ748457ÿ6374934ÿ 194ÿ
                                  52498 ÿ6374934ÿ ÿ8 3 9238ÿ
    ÿ              ÿ                     ÿÿÿÿ ÿ ÿ
      ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                                 61ÿ 82345ÿ$"6ÿ")$-ÿ
    ÿ              ÿ
    4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                          ÿ
   ÿ
 'LPQ'16ÿ51ÿ5Lÿ1R1ÿQ'Rÿÿ23LÿSPÿÿ'L'4QÿMM43S14(ÿ'R4'ÿ1ÿ314MTÿ1Rÿ'LPQ'1ÿ4Lÿ
 UQ14L!VÿWFX86ÿ")),ÿ/ ÿ*Y-"$+,6ÿ1ÿZ$*ÿ[4L13L5ÿ'4114LÿLPÿUQ114LÿS3\ÿS411P]!ÿ4Rÿ'Q31ÿ
   Q514S15TÿO3L1PÿQSS3Tÿ^QPOSL1ÿ4LÿM(3ÿMÿ1Rÿ41TÿMÿ03'Pÿÿ1ÿ1RÿWF9;<<ÿ'54S!ÿ_`Bÿ
   ÿ
              41Tÿ6MLPL1ÿ3OQÿ1R1ÿ1Rÿ'ÿPS L131ÿ1R1ÿa23S 14LÿPÿL1ÿ'L141Q1ÿb;?ÿI;ÿ
   314M4'14L!Vÿ6\1!ÿ"%-ÿ1ÿ$%!ÿ4R4ÿ4ÿ'314L5Tÿ13QcÿLÿMM4'3dÿ23S 14Lÿ1R1ÿ''Q3ÿM13ÿ1RÿMM4'3dÿ
   QL'L141Q14L5ÿ'14Lÿ4ÿL1ÿ9;e;II8?:<Eÿ314M4'14L!ÿfQ1ÿ1R4ÿPÿL1ÿ23'5QPÿ1RÿbFII:g:<:DEÿ1R1ÿ1Rÿ
   23S 14Lÿ4ÿ314M4'14L!ÿh;99;DDÿLPÿWFX8ÿPÿL1ÿPS L131ÿ3ÿ(LÿQOO1ÿ1R1ÿÿ23S 14Lÿ'Lÿ
   9;A;?ÿ'L141Q1ÿ314M4'14Lcÿ31R36ÿ314M4'14Lÿ3UQ43ÿÿ'314Lÿ(4PL143Tÿi4ÿ1R1ÿjÿ5'\4LOÿ4Lÿ
   1Rÿ'!ÿ3LÿQS6ÿÿ23S 14LÿMÿLÿMM4'3ÿ1R1ÿ''Q3ÿM13ÿ1RÿMM4'3dÿQL5jMQ5ÿ'1ÿ4ÿL41R3ÿb;?ÿI;ÿ
   314M4'14LÿL3ÿb;?ÿI;ÿL1ÿ314M4'14LcÿjR1R3ÿ41ÿ'L141Q1ÿ314M4'14LÿP2LPÿLÿ1RÿM'1M4LP3dÿ
   M4LP4LOÿLPÿ4LM3L'ÿiPÿLÿ1Rÿ(4PL'ÿ4Lÿ1Rÿ3'3P!ÿ3Lÿ1R3ÿj 3P6ÿQL5ÿ1RÿQLP42Q1Pÿ
   (4PL'ÿ4ÿÿ'S2554LOÿ1R1ÿLÿ3Li5ÿ^Q3Tÿ'Q5Pÿ'L'5QPÿ1R3j46ÿ314M4'14Lÿ4Lÿ1R4ÿ'L1k1ÿ4ÿ
   L1ÿÿUQ14LÿMÿ5jÿ1R1ÿ4ÿQ41i5ÿLÿS 14LÿM3ÿQSS3Tÿ^QPOSL1ÿ3ÿ^QPOSL1ÿÿÿS113ÿMÿ5j!ÿ
   4RQ6ÿ1Rÿ35(L1ÿ4LUQ43Tÿ1ÿ1R4ÿ1Oÿ4ÿjR1R36ÿO4(Lÿ1RÿM'1ÿiM3ÿ1Rÿ Q316ÿ1Rÿ Q31ÿ'LÿR5Pl
   ÿ41ÿP4Pÿ4Lÿ41ÿ23(4Qÿ3P3l1R16ÿÿÿS113ÿMÿ5j6ÿ1R3ÿ4ÿLÿ134i5ÿ4Qÿ3O3P4LOÿ41Tÿ
   6MLPL1dÿWF9;<<ÿ54i4541TÿLÿÿ314M4'14Lÿ1R3T!ÿ3MÿL16ÿ1Rÿ Q31ÿSQ1ÿO3L1ÿN54L14MMdÿS 14LÿM3ÿ
   3'L4P314LÿLPÿ23S41ÿ1Rÿ'ÿ1ÿ23'Pÿ1ÿÿ^Q3T!ÿ
            ÿ
            4Rÿ(4PL'ÿ4Lÿ1Rÿ3'3PÿLÿ1Rÿ4QÿMÿ3PLdÿ23S 14Lÿ4ÿL1ÿÿ'S2554LOÿ4LÿM(3ÿMÿ
     41Tÿ6MLPL1ÿ1R1ÿLÿ3Li5ÿ^Q3Tÿ'Q5Pÿ3Q5ÿ4LÿM(3ÿMÿN54L14MM!ÿ31ÿ4ÿQLP42Q1Pÿ1R1ÿM3S3ÿ
     R4Mÿf'\ÿ\LjÿiQ1ÿ1Rÿ^Q3Tÿ(3P4'1ÿjRLÿRÿ4OLPÿ43LM3ÿ3P3ÿ2 !ÿm6ÿjR4'RÿM3S54nPÿ
     3PLdÿ23S 14L!ÿ 3S3ÿR4Mÿf'\ÿRÿLjÿ114M4Pÿ1R1ÿRÿ'Q5PÿR(ÿiOQLÿÿ23'ÿ1R1ÿ
   j Q5PÿR(ÿ25'Pÿ3PLdÿ23S 14LÿLÿR5PÿLPÿ2LPÿÿLjÿ4LUQ43T6ÿiQ1ÿRÿ'RÿL1ÿ1ÿPÿÿiTÿ
   4OL4LOÿ43LM3ÿ3P3ÿ2 !ÿm!ÿ4Rÿ4OL4M4'L'ÿMÿ1RÿM'1ÿ4ÿj41R4Lÿ1Rÿ2Q3(4jÿMÿÿ^Q3T!ÿ
   72'4M4'55T6ÿÿ3Li5ÿ^Q3Tÿ'Q5PliQ1ÿj Q5PÿL1ÿL'345TlM4LPÿ1R1ÿM3S3ÿR4Mÿf'\dÿ
   114S LTÿ4ÿQMM4'4L1ÿ(4PL'ÿ1ÿ1i54Rÿ1R1ÿM3S3ÿR4Mÿf'\ÿ223(PÿMÿ3PLdÿ
   QL'L141Q14L5ÿ'LPQ'1ÿLPÿSPÿÿP54i31ÿ'R4'ÿ1ÿ23S41ÿ3PLdÿ23S 14Lÿ1ÿ23'Pÿ31R3ÿ
   1RLÿ(33Q54LOÿ1Rÿ23S 14Lÿ3ÿ2L4LOÿLÿ4L(14O14L6ÿLPÿ1R1ÿQ'RÿÿP54i31ÿ'R4'ÿ'L141Q1ÿ
   314M4'14L!ÿ
            ÿ
              41Tÿ6MLPL1dÿ3OQSL1ÿ4Lÿ22414Lÿ1ÿN54L14MMdÿS 14Lÿ3ÿQL(454LO!ÿ4316ÿ1R4ÿ
   ÿ
   ÿ
   ÿ                                                                                      ÿ            ÿÿ
                                                                  ÿ                       ÿ     ÿ      #ÿ ÿ
                                                                  3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                          N0 ÿ
 ÿÿÿ                                           ÿÿÿÿ                                  NOÿ-ÿMÿ$$ÿ
        ÿ2:18-ap-01381-WB
       Case       ÿ            Docÿ
                                                      ÿ31Filed
                                                              ÿ§05/24/19
                                                                     ÿ¡Page
                                                                           ÿÿÿ15Entered
                                                                                   ÿ¡of¢16¢05/24/19
                                                                                                ÿÿÿ£¤ÿ12:02:50
                                                                                                         ÿ¥ÿÿÿÿ£Desc
                                                                                                                      ¤ÿ¦
   ÿ                                               Main  Document
                                                123456ÿ748457ÿ6374934ÿ 194ÿ
                                                52498 ÿ6374934ÿ ÿ8 3 9238ÿ
  ÿ                   ÿ                             ÿÿÿÿ ÿ ÿ
     ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                                              61ÿ 82345ÿ$"6ÿ")$-ÿ
  ÿ                   ÿ
  4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                                       ÿ
 ÿ
41P14Lÿ4ÿQ414LOP4RS5ÿM3Tÿ1Rÿ5113ÿ1R1ÿ1Rÿ P31ÿ'L4Q3QÿLQÿ3U'1Qÿÿ(4QL'ÿMÿ
 314M4'14Lÿ4Lÿ41ÿVPLÿ")6ÿ")$,ÿ3Q3!ÿ6W1!ÿ$+)!ÿ4R1ÿ51136ÿLÿ4L13L5ÿ8N6ÿQ'PTL1ÿ1R1ÿXL31Qÿ
    3QL6ÿYÿY3411LÿSM3ÿ1RÿUP3Zÿ(3Q4'1!ÿ4RP6ÿ41ÿ4ÿL1435ZÿQ4MM3L1ÿM3Tÿ1Rÿ314M4'14Lÿ1R3Zÿ
 1R1ÿN54L14MMÿ4ÿLYÿQ(L'4LO!ÿ7'LQ6ÿN54L14MM[ÿT 14Lÿ4ÿL1ÿPL14T5Z!ÿ\Zÿ41ÿ254Lÿ1X16ÿ!9!ÿ,&$]ÿ
 ^23(4QÿM3ÿLÿ14Tÿ54T4114LÿM3ÿÿT 14LÿM3ÿ3'L4Q314L!_ÿ̀:<<:8aIÿABÿbc>ÿd;eF?f:9KIgÿh9eB6ÿ
 "]$ÿ!ÿ7P22!ÿ"Qÿ$$,,6ÿ$$]+ÿL!$*ÿi!6!ÿ5!ÿ"))*jkÿl;D8mÿCF?nBÿABÿc;I?:89:ÿH8oÿ>?nB6ÿ2 !ÿ"#$p&'(&
 ),"p$&97/ ÿi09/j6ÿ")$+ÿ/ ÿ")]pp%-6ÿ1ÿq"ÿL!pÿi!6!ÿ5!ÿ0Zÿ+6ÿ")$+j!ÿ P31ÿR(ÿ4L13231Qÿ
 1Rÿ3P5ÿÿ^23(4Q4LOÿM3ÿÿ3LS5ÿ14TÿY41R4LÿYR4'Rÿ1ÿWÿ3'L4Q314L!_ÿc;?;f:DrÿABÿs?8Dr6ÿ
 2 !ÿ-- .$*$))6ÿ"))$ÿ/ ÿ$,"-%"%6ÿ1ÿq$ÿi!6!ÿ5!ÿ721!ÿ$-6ÿ"))$jkÿI;;ÿ8<IFÿh9ÿ?;ÿl8D@ÿh9D;?8eD:A;ÿ
 C8<<ÿt?Fe;II:9Kÿt8D;9DÿH:D:KB6ÿ2 !ÿ.ÿ"#),&"$*p&9uv& 0X6ÿ")$"ÿ/ ÿ$"-)%*]-6ÿ1ÿq"ÿi!6!ÿ5!ÿ
 6'!ÿ$]6ÿ")$"jÿiL14LOÿ1R1ÿ!9!ÿ,&$]ÿ^3wP43ÿ2314ÿ1ÿM45ÿP'RÿT 14LÿY41R4Lÿÿ3LS5ÿ14Tÿ
 234Q_j!ÿ4Rÿ P31ÿQÿL1ÿ(4Yÿ1RÿQ5Zÿ4Lÿ1R4ÿ'ÿÿL'345ZÿPL3LS5!ÿ4R43Q6ÿ1ÿ1R4ÿ1Oÿ
 41ÿ4ÿL1ÿ35(L1ÿYR1R36ÿÿ41Zÿ6MLQL1ÿ55O6ÿLZÿ'ÿRÿ3wP43Qÿ1R1ÿÿ254'ÿQ231TL1ÿ
3(5P1ÿ41ÿ4L13L5ÿ4L(14O14LÿLQÿM4LQ4LOÿYRLÿÿUP3ZÿPSwPL15ZÿQ4O3ÿY41Rÿ1Rÿ
 Q231TL1[ÿTL1!ÿ4Rÿ P31ÿ4ÿL1ÿ'L'5PQ4LOÿÿÿT113ÿMÿ5Yÿ1R1ÿM3T3ÿR4Mÿ\'Wÿ314M4Qÿ
    3QL[ÿPL'L141P14L5ÿ'LQP'1kÿ31R36ÿ1Rÿ P31ÿ4ÿT3%5Zÿ114LOÿ1R16ÿLÿ1R4ÿ3'3Q6ÿ41ÿ'LL1ÿ
 TWÿLZÿQ13T4L14Lÿÿ1ÿ314M4'14LÿÿÿT113ÿMÿ5Y!ÿ
 ÿ ÿ
 xÿ yz{|}~yzÿ
 ÿ
 ÿ               3ÿ1RÿS(ÿ3L6ÿ1Rÿ P31ÿu98247ÿN54L14MM[ÿLYÿT 14LÿM3ÿ3'L4Q314LÿMÿ1Rÿ
      P31[ÿ2343ÿPTT3ZÿUPQOTL1ÿ3Q36ÿ6W1!ÿ$+)6ÿLQÿUPQOTL1ÿÿÿT113ÿMÿ5Yÿ3Q36ÿ6W1!ÿ$-,6ÿ
 4LM3ÿÿ1Rÿ3Q3ÿR5Qÿ1R1ÿ41Zÿ6MLQL1ÿ3ÿL1ÿ54S5ÿLÿÿcF9;<<ÿ314M4'14Lÿ1R3ZÿÿÿT113ÿ
   Mÿ5Y!ÿ
ÿ
ÿ%ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
 ÿÿ 4R4ÿ11TL16ÿMÿ'P36ÿQÿL1ÿ23'5PQÿ41Zÿ6MLQL1ÿM3Tÿ3OP4LOÿ1ÿ1345ÿ1R1ÿM3T3ÿR4Mÿ\'Wÿ
Q4QÿL1ÿ314MZÿ3QL[ÿ'LQP'1ÿS'P6ÿM3ÿXT256ÿ4Lÿ4OL4LOÿ43LM3ÿ3Q3ÿ2 !ÿ]ÿM3T3ÿR4Mÿ\'WÿYÿ
4T25Zÿ35Z4LOÿLÿ1Rÿ254'ÿQ231TL1[ÿ4L13L5ÿ4L(14O14LÿLQÿM4LQ4LO6ÿYR4'RÿRÿMPLQÿ23P4(ÿQ241ÿ
1RÿUP3Zÿ(3Q4'1!ÿ8ÿUP3ZÿY P5Qÿ1RLÿÿ1RÿY4OR1ÿMÿ1R4ÿLQÿ1R3ÿ3OPTL1ÿ4Lÿ54OR1ÿMÿ1RÿM'1ÿ1R1ÿ41Zÿ
6MLQL1ÿY3ÿ223L15Zÿ'L(4L'Qÿ(LÿSM3ÿ1Rÿ1345ÿ1R1ÿ3QLÿRQÿ'1QÿPL5YMP55ZÿS'Pÿ1RZÿ
Q'54LQÿ1ÿQMLQÿR4TÿLQÿ3OPQÿSM3ÿ1RÿUP3Zÿ1R1ÿ3QLÿRQÿ'1QÿY41RÿT54'ÿLQÿRQÿWLY4LO5Zÿ
Q234(QÿN54L14MMÿMÿR4ÿ34OR1!ÿ
ÿ
ÿ
ÿ                                                                                       ÿ         ÿÿ
                                                                   ÿ                    ÿ   ÿ     #ÿ ÿ
                                                                   3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                        N0 ÿ
ÿÿÿ                                            ÿÿÿÿ                                      NOÿ$)ÿMÿ$$ÿ
  \]  ^_ÿa2:18-ap-01381-WB
    Case   bcdefgehijklemnoepqrÿ Docÿ ÿ31stfuFiled
                                              v_ÿwxb05/24/19
                                                     ÿjack}yiPage
                                                             ÿÿÿqz{_|16Entered
                                                                      ÿh}of~c16a~cl05/24/19
                                                                                    ÿÿÿ]_ÿc12:02:50
                                                                                             cÿtÿccÿÿÿ]Desc
                                                                                                          _ÿs
 ÿ                               Main    Document
                              123456ÿ748457ÿ6374934ÿ 194ÿ
                              52498 ÿ6374934ÿ ÿ8 3 9238ÿ
 ÿ            ÿ                    ÿÿÿÿ ÿ ÿ
  ÿ2 !ÿ "#$%&'(&)*+,-&7./&8 0ÿ                                                     61ÿ 82345ÿ$"6ÿ")$-ÿ
 ÿ            ÿ
 4415ÿ 789:;<ÿ>8?@8ÿABÿC:DEÿFGÿHFIÿJ9K;<;Iÿ;Dÿ8<Bÿ
                                                        ÿ
ÿ
ÿ 8ÿ1345ÿLÿ1Pÿ4QÿMÿ41Rÿ6MLSL1TÿUF9;<<ÿ54V4541RÿW455ÿ1Xÿ25'ÿLÿYQLÿ$Z6ÿ")$-ÿ1ÿ-ÿ
![!6ÿW41Pÿÿ23&1345ÿ'LM3L'ÿLÿYQLÿ$)6ÿ")$-ÿ1ÿ*ÿ2![!ÿ
ÿ
ÿ 34ÿ37ÿ7 ÿ965956!ÿ




ÿ
ÿ
ÿ                                                                                   ÿ         ÿÿ
                                                               ÿ                    ÿ   ÿ     #ÿ ÿ
                                                               3L4145ÿMÿN3233ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                                    N0 ÿ
ÿÿÿ                                         ÿÿÿÿ                                 NOÿ$$ÿMÿ$$ÿ
